Citation Nr: 1512958	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  14-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, claimed as secondary to a service-connected disease or injury.

2. Entitlement to service connection for hypertension, claimed as secondary to a service-connected disease or injury.

3. Entitlement to service connection for congestive heart failure, claimed as secondary to a service-connected disease or injury.

4. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

5. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (the Board) from an October 2013 rating decision issued by the RO.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. In January 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to service connection peripheral neuropathy.

2. In January 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to service connection for hypertension.

3. In January 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to service connection for congestive heart failure.

4. In January 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

5. In January 2015, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for entitlement to an initial rating in excess of 70 percent for PTSD.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for peripheral neuropathy have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for congestive heart failure have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

4. The criteria for withdrawal of the appeal of the claim for entitlement to an initial rating in excess of 20 percent for diabetes mellitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

5. The criteria for withdrawal of the appeal of the claim for entitlement to an initial rating in excess of 70 percent for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In January 2015, the Veteran withdrew his claims for service connection for peripheral neuropathy, hypertension and congestive heart failure as well as his claims for increased ratings for diabetes mellitus and PTSD from appellate consideration.  Hence, there remain no allegations of an error of fact or law referable to these claims at this time.    

Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed. 





	(CONTINUED ON NEXT PAGE)







ORDER

The appeal regarding the claim for entitlement to service connection for peripheral neuropathy is dismissed.  

The appeal regarding the claim for entitlement to service connection for hypertension is dismissed.  

The appeal regarding the claim for entitlement to service connection for congestive heart failure is dismissed.  

The appeal regarding the claim for entitlement to an initial rating in excess of 20 percent for diabetes mellitus is dismissed.  

The appeal regarding the claim for entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


